Case 2:20-cv-16382-WJM-MF Document 20 Filed 06/09/21 Page 1 of 3 PageID: 51



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 ARCH SPECIALTY INSURANCE CO.,

               Plaintiff,
                                                        Civ. No. 2:20-cv-16382 (WJM)
        V.

                                                                   OPINION
 CJS PLUMBING, INC.,

               Defendant.


WILLIAM J. MARTINI, U.S.D.J.

       This is a breach of contract action between Plaintiff Arch Specialty Insurance
Company (“Plaintiff’) and its insured, Defendant CJS Plumbing, Inc. (“Defendant”). This
matter is before the Court on Defendant’s motion to dismiss the Complaint pursuant to
Federal Rule of Civil Procedure 12(b)(6). ECF No. 15. Plaintiff opposed the motion, ECF
No. 17, and Defendant filed a reply, ECF No. 18. The Court did not hear oral argument.
Fed. R. Civ. P. 78(b). For the reasons set forth below, Defendant’s motion is DENIED.

       I.     BACKGROUND

       The allegations in this matter are straightforward and, for the purpose of deciding
this motion, are accepted as true and viewed in the light most favorable to Plaintiff. See
Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011).

       Plaintiff is an insurance company organized under Missouri law and with a principal
place of business in Jersey City, New Jersey. Compl. ¶ 1, ECF No. 1. Defendant is a
Nevada corporation with a principal place of business in Reno, Nevada. Id. ¶ 2. Plaintiff
issued Commercial General Liability Insurance Policies (the “Policies”) to Defendant for
the policy periods of August 16, 2003 to December 1, 2004; December 1, 2004 to
December 1, 2005; December 1, 2006 to December 1, 2007; and December 1, 2008 to June
1, 2010. Id. ¶ 6. The Policies required Plaintiff to pay, on Defendant’s behalf, the damages
and expenses in excess of Defendant’s $10,000 per-occurrence deductible. Id. ¶J 9-10.
Although Plaintiff advanced certain payments under the Policies on Defendant’s behalf,
Defendant failed and refused to remit payment for the deductible amount, totaling
$120,964.47. Id. ¶ 11-12.
Case 2:20-cv-16382-WJM-MF Document 20 Filed 06/09/21 Page 2 of 3 PageID: 52



       To recover the unpaid deductible, Plaintiff filed the underlying Complaint against
Defendant on November 17, 2020, alleging claims for breach of contract, unjust
enrichment, and account stated. Id. ¶J 5-26. Defendant now moves to dismiss the
Complaint under Federal Rule of Civil Procedure 12(b)(6) on the grounds that Plaintiffs
claims are time-barred by New Jersey’s six-year statute of limitations for breach of contract
claims. Def. Br. at 1, ECF No. 15-1.

        II.      ANALYSIS

        Although a statute of limitations defense is technically an affirmative defense for a
defendant to plead in the answer, the United States Court of Appeals for the Third Circuit
pennits the defense to be raised in a Rule 1 2(b)(6) motion to dismiss “only if the time
alleged in the statement of a claim shows that the cause of action has not been brought
within the statute of limitations.” Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)
(internal quotation marks and citation omitted). In other words, the Court may dismiss the
complaint “only [ifi the statute of limitations defense is apparent on the face of the
complaint.” Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir. 2017). If the statute of
limitations defense is not apparent on the face of the complaint, “then it may not afford the
basis for a dismissal of the complaint under Rule 12(b)(6).” Schmidt, 770 F.3d at 249
(internal quotation marks and citation omitted).

       The parties generally assume, for purposes of this motion, that New Jersey law
governs Plaintiffs claims.’ See P1. Opp’n Br. at 3, ECF No. 17; Def. Reply at 2, ECF No.
18. New Jersey law provides a six-year statute of limitations for contract claims and quasi-
contract claims. N.J. Stat. Ann. § 2A:14-1; Penn Nat’t Ins. Co. v. N. River Ins. Co., 783 F.
App’x 195, 200 (3d Cir. 2019). The clock begins to tick on the date the cause of action
accrues. N.J. Stat. Ann. § 2A:14-1. Under New Jersey law, a cause of action arising from
a breach of contract generally accrues when the defendant breached the contract. Peck v.
Donovan, 565 F. App’x 66, 69 (3d Cir. 2012).

       In arguing that Plaintiffs claims are time-barred by New Jersey’s six-year statute
of limitations, Defendant focuses on the dates of the policy periods pleaded in the
Complaint, the most recent of which expired on June 1, 2010, ten years and five months
before Plaintiff commenced this action. Def Br. at 2, ECF No. 15-1. The dates of the
policy periods, however, do not conclusively establish that Plaintiffs claims are time-
barred, as they provide no indication as to when Plaintiffs claims actually began to accrue.
Under an occurrence-based insurance policy like the one pleaded here, it is possible that
the covered “occurrence” took place during the policy period, but that the claim was not
made until some time thereafter. See Lexington Ins. Co. v. W Pa. Hosp., 423 F.3d 318,


  Plaintiff suggests that choice of law may be an issue for the Court to decide at a later time. P1. Opp’n Br.
at 3, n.2, ECF No. 17. Regardless of which state’s law ultimately applies to Plaintiffs claims, the outcome
of the instant motion remains the same.


                                                      2
Case 2:20-cv-16382-WJM-MF Document 20 Filed 06/09/21 Page 3 of 3 PageID: 53



321 (3d Cir. 2005) (“In contrast to a claims-made policy, an occurrence policy provides
coverage if the incident giving rise to the claim occurred during the policy period,
regardless of when the claim is ultimately brought against the insured, provided the claim
is reported to the insurer “as soon as practicable.”); Zuckerman v. Nat ‘1 Union fire Ins.
Co., 100 N.J. 304, 310-11 (1985) (“In the ‘occurrence’ policy, the peril insured is the
‘occurrence’ itself. Once the occurrence takes place, coverage attaches even though the
claim may not made for some time thereafter.” (citation omitted)). Because the Complaint
pleads only the dates of the policy periods and does not reveal the dates on which the statute
of limitations period began to run, the limitations defense may not afford the basis for
dismissal of Plaintiffs complaint under Rule 12(b)(6). Schmidt, 770 F.3d at 249.
Accordingly, the Court will deny Defendant’s motion. Defendant may reassert the statute
of limitations defense at a later point in this action and on a more complete factual record.

       III.   CONCLUSION

        For the reasons stated above, Defendant’s motion to dismiss, ECF No. 15, is
DENIED. The denial is without prejudice to Defendant’s right to reassert the statute of
limitations defense at a later point in this action and on a more complete factual record. An
appropriate Order shall follow.




Date: June 9, 2021




                                              3
